          Case 1:19-cr-00812-PAE Document 20 Filed 09/21/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                          19-CR-812 (PAE)
                        -v-
                                                                               ORDER
 CARLOS GARCIA,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received the attached letter from defendant Carlos Garcia, regarding what

he states is the failure of the Bureau of Prisons (“BOP”) to attend to his serious dental problems.

The Court directs the United States Attorney’s Office for this District to serve this letter

forthwith on the warden of the prison in which Mr. Garcia is housed, and to promptly file an

affirmation of such service on the docket of this case. The Court expects that the BOP will

promptly investigate Mr. Garcia’s need for dental care. To assure that the Court is apprised of

the resolution of this issue, the directs the United States Attorney’s Office to file on the docket of

this case, within four weeks of today, a brief letter stating whether Mr. Garcia has received the

necessary care.

       SO ORDERED.


                                                               PaJA.�
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: September 21, 2020
       New York, New York
Case 1:19-cr-00812-PAE Document 20 Filed 09/21/20 Page 2 of 3
  19-CR-812 (PAE)                    D&F
Case 1:19-cr-00812-PAE Document 20 Filed 09/21/20 Page 3 of 3
